Name: Decision of the EEA Joint Committee No 10/97 of 14 March 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  European construction;  environmental policy;  information and information processing;  transport policy;  maritime and inland waterway transport;  organisation of transport
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/40 DECISION OF THE EEA JOINT COMMITTEE No 10/97 of 14 March 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 27/96 (1); Whereas Commission Directive 96/39/EC of 19 June 1996 amending Council Directive 93/75/EC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 55a (Council Directive 93/75/EC) in Annex XIII to the Agreement: , as amended by:  396 L 0039: Commission Directive 96/39/EC of 19 June 1996 (OJ No L 196, 7. 8. 1996, p. 7). Article 2 The texts of Directive 96/39/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 14 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 186, 25. 7. 1996, p. 80. (2) OJ No L 196, 7. 8. 1996, p. 7.